Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/27/22 has been entered.
 Claims 1-6, 8-10, and 21-25 are cancelled.  Claims 7 and 11-20 are pending.  Claims 16-20 are withdrawn.  Claims 7 and 11-15 are examined herein.
Applicant's amendments to the claims have rendered the 103 rejection of the last Office action moot, therefore hereby withdrawn.
The amendment does not change the priority as established in the Office action dated 5/27/21, and the instant claims will continue to be treated as finding support from the filing date of the instant application on 4/14/15.
The Applicant has amended the claims such that the elected species has been removed. The Examiner will now choose another species within the elected group of compounds for examination, shown below.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

2-[(9S)-7-(4-chlorophenyl)-4,5,13-trimethyl-3-thia-1,8,11,12-tetraazatricyclo[8.3.0.02,6]trideca-2(6),4,7,10,12-pentaen-9-yl]-N-(5-{[2-(2,6-dioxopiperidin-3-yl)-1,3-dioxo-2,3-dihydro-1H-isoindol-4-yl]amino}pentyl)acetamide

Updated search and consideration have been performed, the following new rejections will now apply.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bradner et al. (US 2016/0176916 A1).
The instant claims are generally drawn to a composition of the compound shown below, a pharmaceutically acceptable carrier, additive, and/or excipient, and an additional anticancer agent such as doxorubicin.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Bradner et al. discloses the development and use of bifunctional compounds that act as protein degraders (i.e. the same type of compounds as the instant PROTACs; see, for example, the title, abstract, and the whole document), and specifically discloses compounds such as those reproduced below (see, for example, pp. 56 and 57).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Said compounds of Bradner et al. anticipate the instant compound save for a few atoms at one end of the linker, however Bradner et al. teach that the linker can be beneficially made up of a variety of different moieties.  For example, Bradner et al. teaches that the attachment of the linker to the phthalimide recruiter can be an amide ether, as in the Bradner et al. example above, or can be an amino function as in the instant compounds, thus showcasing their interchangeability (see, for example, [0123]).

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Bradner et al. teaches that the compounds therein can, and should, be used as compositions with pharmaceutically acceptable excipients or additives (see, for example, [0501]-[0539], and throughout the document), and that the compounds can be used in combination with additional active agents including doxorubicin (see, for example, [0542]).
Bradner et al. does not specifically disclose the instant compound.
It would have been obvious to one of ordinary skill to make and use the instant compound because the prior art discloses all of the individual elements of the compound.
One of ordinary skill would have been motivated to make and use the instant compound because the prior art discloses compounds similar to the instant compound, and also teaches that the sole differences between them are known to be equivalents.  One of ordinary skill in the art would have modified the compound of Bradner et al. in the fashion taught by Bradner et al, and would have arrived at the instant compound with a reasonable expectation of success.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7 and 11-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-27 of copending Application No. 17/356,751. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to compounds, and compositions thereof, such as the one shown below.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The copending claims are generally drawn to a method of designing bifunctional compounds capable of effectuating proteins.  Looking to the copending specification for definition/description of what theses these molecules could be, compounds including the same compound as instantly claimed are described (see, for example, [0154] and [0155]).  Thus, the copending claims encompasses the designing of a compound that would anticipate the instant claims, making them obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 7 and 11-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24-44 of copending Application No. 17/356,751. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to compounds, and compositions thereof, such as the one shown below.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The copending claims are generally drawn to compounds described by their function, and methods of using said compounds.  Looking to the copending specification for definition/description of what theses these molecules could be, compounds including the same compound as instantly claimed are described (see, for example, compound 45 on pg. 224).  Thus, the copending claims encompasses the instant compounds, making them obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
 Claims 1-6, 8-10, and 21-25 are cancelled.  Claims 16-20 are withdrawn.  Claims 7 and 11-15 are rejected.  No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jason Deck/Examiner, Art Unit 1627